DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In light of the new ground(s) of rejection(s) set forth below, the following action is made non-final.

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2017/0037284 A1) in view of Colby et al. (US 9908837 B2).

Regarding claim(s) 1-6, 9-10 and 12, Fujita teaches a removable (current claim 10) pressure-sensitive adhesive (PSA) tape (PSA sheet) comprising a substrate and a PSA layer comprising a PSA composition on the substrate (current claim 9) (para 0031-0033), which said PSA composition comprises a polymer comprising (b-2) an alkyl (meth)acrylate having a branched alkyl group with 15 to 24 carbon atoms in an amount of 20 to 99.5 mass % towards lowering the crystallinity, decreasing the modulus and satisfactory tack; and a (c) monoolefinically unsaturated monomer having a ketone group (para 0034, 0036 and 0040- 0041).  
The Examiner notes that, as stated in cited paragraph 0041, monomer (a) is not required when monomer (b-2) is present.  The Examiner also notes that, given that Fujita teaches that the (b-2) monomer is present in an amount of up to 99.5 mass%, Fujita teaches an acrylic polymer comprising 50 % by weight or more of acrylic monomer, and the presently claimed alkyl (meth)acrylate(s) having an alkyl group in an amount that overlaps that presently claimed for the presently recited alkyl (meth)acrylate having an alkyl group with 14 or more carbon atoms in an amount of 10 % by weight or more (current claim 1); 
the presently recited alkyl (meth)acrylate having an alkyl group with 12 or more carbon atoms, and the amount of the alkyl (meth)acrylates of 70 % by weight or more (current claim 2); 
the presently recited alkyl (meth)acrylate having a branched alkyl group with 12 or more carbon atoms in an amount of at least 10 % by weight (current claim 3); 
and that the presently recited alkyl (meth)acrylate having a branched alkyl group with 20 or more carbon atoms in an amount of at least 40 % by weight (current claim 5).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Fujita also teaches that monomer (c), such as acrylic acid which has three (3) carbon atoms (carboxy group-containing monomer, current claim 4), contributes to the stability of the polymer and the cohesion of the PSA (para 0037, 0076), and is present in an amount as low as 0.5 to 5 mass % (para 0041), which overlaps that presently claimed; and that the PSA composition further comprises a crosslinking agent such as, inter alia, aminopropylacrylamide (amine-based crosslinking agent, current claim 6, current claim 12) (para 0044), which has six (6) carbon atoms, and is present in an amount as low as 0.01 mass % (para 0044).  
Thus, while Fujita does not specify whether the disclosed monomer (c) and crosslinking agent are biomass-derived, given the low proportions of said monomer (c) and said crosslinking agent, one skilled in the art would recognize that the percentage of carbon atoms from monomer (b-2) would be in excess of 50 % by weight based on the PSA composition as opposed to the % by weight of the carbon atoms from each of said monomer (c) and said crosslinking agent.
The Examiner also notes that, while the body-text of Fujita does not disclose the presently claimed peel strength to a stainless steel plate, Fujita does caution against providing monomer (c) in an amount that would require an excessively high peel force (para 0039).  Fujita’s inventive tape is also conspicuously directed to a tape that is removed after use (see, for example, para 0033).  Further, Inventive Examples 1-18 of Fujita demonstrate peel strengths (see para 0085 and Table 2) of 1.0 to 2.2 N/12 mm, which is equivalent to approximately 1.7 to 3.67 N/20 mm, which overlaps that presently claimed.
Thus, one skilled in the art would recognize that the PSA tapes of Fujita were directed to tapes that are intended to be removed after use, and thus requiring small peel strengths, and it would have been obvious to one skilled in the art to provide the PSA layers of Fujita with the presently claimed peel strengths to stainless steel based on the removability to stainless steel surfaces required of the prior art’s intended application as in the present invention.

Fujita does not specify that the monomer(s) (b-2) were biomass-derived (current claim 1), and to the structure of the monomer given by formula (1) (current claim 11).
However, Fujita does instruct that (meth)acrylates with branched alkyl groups lead to decreased modulus and satisfactory tack (para 0040).

In addition, Colby teaches a PSA comprising (meth)acrylate polymers comprising a mixture of isomers of secondary alkyl (meth)acrylates of Formula (I) (column 1, lines 49-66), wherein the R1 and R2 moieties provide for structures identical to that presently claimed (current claim 11), via employing biobased alcohols.  Colby also teaches that longer chain alkyl acrylates, assuming suppression of crystallinity via employing branched alkyl acrylates, provide a number of beneficial PSA properties such as reduced Tg, lower storage modulus and low polarity.  Colby further instructs on the use of a mixture of structural isomers of Formula (I) monomers also depresses the crystallinity (column 14, lines 38-63).
Colby further teaches that petroleum feedstocks are disadvantageous, and that it is desirable to replace all petroleum feedstocks with those derived from renewable sources such as plants (column 4, lines 1-10) such as, inter alia, almond oil (see, for example, column 11, lines 16-25).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the (meth)acrylate polymers of Fujita with a (meth)acrylate compound having the structure of formula (1) (current claim 11) towards a PSA compositions having the crystallinity, Tg, storage modulus and polarity required of the prior art’s intended application as in the present invention; and to further provide the acrylic polymers for Fujita with monomeric components derived from renewable sources towards addressing environmental concerns associated with employing petroleum-based compounds as in the present invention.

Regarding claim 7, Fujita does not require the use of tackifiers in the PSA compositions (para 0008), and thus Fujita teaches tackifiers in a proportion of less than 20 parts by weight (i.e., zero (0) parts by weight) of a tackifier.

Regarding claim 8, Fujita teaches that the thickness of the PSA layer is 10 to 100 m towards a balance of adhesion and re-releasability (para 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select the presently claimed thickness for the PSDA of Fujita based the balance of adhesion and re-releasability required of the prior art’s intended application as in the present invention.

Response to Arguments
Applicant’s arguments as set forth in the Pre-Appeal Brief Request filed 6/28/2022 with respect to the prior art rejection(s) claim(s) 1-12 ser forth in the action mailed 3/31/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/19/2022